J-A14013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ALBERT BONIELLA, AN                 :   IN THE SUPERIOR COURT OF
    ALLEGED INCAPACITATED PERSON               :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: DAVID BONIELLA                  :
                                               :
                                               :
                                               :
                                               :   No. 993 WDA 2019

                 Appeal from the Order Entered June 3, 2019
      In the Court of Common Pleas of Fayette County Orphans' Court at
                            No(s): 32-OC-2015


BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                          FILED SEPTEMBER 14, 2020

       Appellant, David Boniella, appeals from the order filed on June 3, 2019,

denying his Grievance Petition and Petition for Guardianship Review.1 For the

reasons set forth herein, we dismiss the appeal.




____________________________________________


1 We note that Appellant purportedly appealed both the June 3, 2019 order
and the June 18, 2019 order denying its reconsideration. Appellant should
have appealed from only the trial court’s June 3, 2019 order, as that is a final
appealable order. An order denying a motion for reconsideration is not
appealable. See Huntington National Bank v. K–Cor, Inc., 107 A.3d 783,
787 (Pa. Super. 2014) (“Pennsylvania case law is absolutely clear that the
refusal of a trial court to reconsider, rehear, or permit reargument of a final
decree is not reviewable on appeal.”) (quotation omitted). Furthermore, a
petition for reconsideration does not toll the thirty-day period for filing a timely
appeal. Cheathem v. Temple University Hospital, 743 A.2d 518, 520 (Pa.
Super. 1999). Because Appellant filed a notice of appeal on June 28, 2019,
which was within thirty days of the trial court’s June 3, 2019 order, we will not
quash the appeal as untimely, and we amend the caption to reflect this is an
appeal from the June 3, 2019 order.
J-A14013-20



      On September 18, 2015, the Southwestern Pennsylvania Area Agency

on Aging filed a petition under 20 Pa.C.S. § 5511, alleging that Albert Boniella

(“Albert”), then age ninety-one and suffering from senile dementia, was

incapacitated and requesting that his daughter, Marlene Olinzock (“Marlene”)

be appointed as his plenary guardian.       Petition Under Section 5511 of the

Probate, Estates and Fiduciaries Code, 9/18/15, at unnumbered 2–3.            In

response, Appellant filed a grievance petition wherein he challenged the

extent of Albert’s incapacity and represented that Albert would be better

served if placed at home with Appellant as his guardian. Grievance Petition,

10/14/15, at 1–8. After a hearing, on November 18, 2015, the orphans’ court

determined that Albert suffered from senile dementia rendering him mentally

incapacitated and appointed Marlene as plenary guardian of Albert’s person

and estate.   Order, 11/18/15, at unnumbered 2.          Appellant’s motion for

reconsideration of the court’s order was denied on March 26, 2018.

      That same day, Appellant filed a petition for a guardianship review

hearing claiming that Marlene was not acting in Albert’s best interest and

requested the court either to vacate the guardianship as unnecessary or

alternatively, to appoint him as Albert’s guardian. Before the court ruled, on

April 26, 2019, Appellant filed another petition for a review hearing reiterating

his complaint concerning Marlene’s fitness to serve as Albert’s guardian. On

May 22, 2019, Marlene filed a response to the petition, and on May 28, 2019,

Appellant filed a rebuttal to the response.




                                      -2-
J-A14013-20



      After a hearing, on June 3, 2019, the orphans’ court denied the relief

requested in Appellant’s petition for guardianship review and ordered that

Marlene remain Albert’s plenary guardian. As noted in note 1 supra, Appellant

filed for reconsideration of his petition, which the court denied on June 18,

2019. This appeal followed.

      On October 3, 2019, the orphans’ court filed a Statement in Lieu of an

Opinion concluding that Appellant’s claims were waived for failure to file a

court-ordered Pa.R.A.P. 1925(b) statement. The orphans’ court recounted the

following:
             After this [c]ourt received notice of [Appellant’s] appeal
      (filed with the Pennsylvania Superior Court on June 28th, 2019)
      this [c]ourt ordered [Appellant] to submit to the court “a concise
      statement of errors complained of on appeal” within twenty-one
      (21) days after July 11th, 2019, and advised [Appellant] that any
      issue not properly included in the concise statement shall be
      deemed waived pursuant to Pa.R.A.P. 1925(b). To date, this
      [c]ourt has not received such a statement from [Appellant]. As a
      result, [the court] believed the appeal was abandoned.

             For the foregoing reasons, and upon review of the record,
      this [c]ourt believes that all issues are waived for failure to submit
      a concise statement of errors complained of on appeal.

Statement in Lieu of Opinion, 10/3/19, at unnumbered 2.

      In     determining   whether   the   orphans’   court   waiver   decision   is

sustainable, we look to the certified record before us as well as pertinent rules

and case law. The record reflects that the order directing Appellant to file a

Rule 1925(b) statement is dated July 11, 2019. It was filed with the Fayette

County Register of Wills that day, as is evidenced by the time stamp the order

bears. In addition, an affidavit of service is attached to the order, indicating

                                       -3-
J-A14013-20


that it was served on Appellant by first class mail on July 11, 2019. However,

the docket sheet contains no information regarding when or how Appellant

was served. The last entry on the docket sheet included in the certified record

is the notice of appeal filed on June 28, 2019.

      Generally, “if an appellant fails to file a timely 1925(b) statement as

ordered by the trial court, all issues will be waived for purposes of appellate

review.” Greater Erie Industrial Development Corp. v. Presque Isle

Downs, 88 A.3d 222, 224-225 (Pa. Super. 2014). However, “[a] civil order is

not considered to be entered on the docket until the prothonotary makes a

notation on the docket of compliance with the notice requirement of Pa.R.C.P.

236(b).” Fischer v. UPMC, 34 A.3d 115, 121 (Pa. Super. 2011). Rule 236(b)

mandates that “[t]he prothonotary shall note in the docket the giving of the

notice . . . .” Specific to the instant matter, we have held that “if the docket

does not show that notice of the entry of a Rule 1925(b) order was provided

to an appellant, then we will not conclude that the appellant’s issues have

been waived for failure to file a Rule 1925(b) statement.” In re L.M., 923

A.2d 505, 510 (Pa. Super. 2007) (citations omitted). Thus, based upon the

mandatory language of Rule 236(b), we decline to dismiss the appeal on the

basis of failure to file a 1925(b) statement.

      Nevertheless, we conclude that Appellant’s appeal must be dismissed

because Appellant’s brief utterly fails to conform to the Pennsylvania Rules of

Appellate Procedure. Pursuant to Pa.R.A.P. 2101, when a party’s brief fails to


                                      -4-
J-A14013-20


conform to the Rules of Appellate Procedure and the defects are substantial,

an appellate court may, in its discretion, quash or dismiss the appeal.

Pa.R.A.P. 2101; In re Ullman, 995 A.2d 1207, 1211 (Pa. Super. 2010) (“This

Court may quash or dismiss an appeal if the appellant fails to conform to the

requirements set forth in the Pennsylvania Rules of Appellate Procedure.”).

Moreover, although this Court is willing to liberally construe materials filed by

a pro se litigant, pro se status confers no special benefit upon the appellant.

To the contrary, any person choosing to represent himself in a legal

proceeding, must, to a reasonable extent, assume that his lack of expertise

and legal training will be his undoing. Wilkins v. Marsico, 903 A.2d 1281,

1284–1285 (Pa. Super. 2006) (citation omitted).

      The Pennsylvania Rules of Appellate Procedure provide guidelines

regarding the required content of an appellate brief as follows:

      Rule 2111. Brief of the Appellant

         (a) General Rule. The brief of the appellant, except as
      otherwise prescribed by these rules, shall consist of the following
      matters, separately and distinctly entitled and in the following
      order:

         (1) Statement of jurisdiction.

         (2) Order or other determination in question.

         (3) Statement of both the scope of review and the standard of
      review.

         (4) Statement of the question involved.

         (5) Statement of the case


                                      -5-
J-A14013-20


         (6) Summary of the argument.

                                     * * *

          (8) Argument for appellant.

          (9) A short conclusion stating the precise relief sought.

         (10) The opinions and pleadings specified in Subdivisions (b)
      and (c) of this rule.

          (11) In the Superior Court, a copy of the statement of the matters
      complained of on appeal filed with the trial court pursuant to Rule
      1925(b), or an averment that no order requiring a Rule 1925(b)
      statement was entered.

Pa.R.A.P. 2111(a)(1)–(6); (a)(8)–(11).

      Further, Pa.R.A.P. 2119 addresses the argument section of appellate

briefs and provides, in part, as follows:

            (a) General rule. The argument shall be divided into as many
      parts as there are questions to be argued; and shall have . . . such
      discussion and citation of authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). “The Rules of Appellate Procedure state unequivocally

that each question an appellant raises is to be supported by discussion and

analysis of pertinent authority.” Estate of Haiko v. McGinley, 799 A.2d 155,

161 (Pa. Super. 2002) (citations omitted). “Appellate arguments which fail to

adhere to these rules may be considered waived, and arguments which are

not appropriately developed are waived.         Arguments not appropriately

developed include those where the party has failed to cite any authority in

support of a contention.”    Lackner v. Glosser, 892 A.2d 21, 29–30 (Pa.

Super. 2006) (citations omitted). This Court will not act as counsel and will

not develop arguments on behalf of an appellant.       Irwin Union National

                                      -6-
J-A14013-20



Bank and Trust Company v. Famous and Famous and ATL Ventures, 4

A.3d 1099, 1103 (Pa. Super. 2010) (citation omitted).

      Appellant’s pro se brief falls well below the standard delineated in the

Rules of Appellate Procedure as it fails to conform with multiple rules

pertaining to the construction of appellate briefs. Appellant’s brief does not

include a statement of jurisdiction, a statement of the scope and standard of

review, a statement of the question involved, a statement of the case, a

summary of the argument, a copy of the orphans’ court statement in lieu of

an opinion, and, obvious from the discussion above, a copy of the 1925(b)

statement. Even more disconcerting is the fact that Appellant’s brief does not

contain any meaningful discussion of relevant legal authority.           Rather,

Appellant’s five-page document consists of a diatribe of Appellant’s version of

the facts without reference to any specific legal issue and without citation to

or discussion of any legal authority.   See Deal v. Children’s Hospital of

Philadelphia, 223 A.3d 705, 714 (Pa. Super. 2019) (when an appellant cites

no authority on an issue, that issue is waived).     Appellant also improperly

directs this Court to review his prior filings in this matter. Id. (incorporation

by reference of other documents does not comply with Rule 2119(a)).

      This lack of analysis hinders our meaningful appellate review.

Accordingly, because Appellant’s brief fails to set forth any coherent discussion

of any cognizable legal issue supporting an appeal, we are constrained to

dismiss the appeal. Lackner, 892 A.2d at 29-30.

      Appeal dismissed.

                                      -7-
J-A14013-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/14/2020




                          -8-